Citation Nr: 0628984	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  05-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUES

1.  Entitlement to service connection for bladder cancer due 
to exposure to herbicides.

2.  Entitlement to a compensable rating for asbestosis.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Fort Harrison, Montana Regional Office 
(RO) which denied the benefits sought on appeal.

In January 2006 the veteran testified at a videoconference 
hearing at the RO, before the undersigned Veterans Law Judge.

In a statement submitted in April 2005 and at the January 
2006 videoconference hearing, the veteran essentially raised 
a claim for service connection for prostate cancer, claiming 
that his bladder cancer had spread to his prostate.  He 
claimed that when he underwent surgery for his bladder 
cancer, and he had tissue removed from both the bladder and 
the prostate.  In support of his claim, the veteran referred 
to VA treatment records, which in January 2004, included a 
notation that the VA urologist had "received records showing 
uninvasive tumor resected [from] bladder neck with some 
prostate resected."  As the issue of entitlement to service 
connection for prostate cancer has yet to be addressed by the 
RO, it is referred for appropriate action.

The issue of entitlement to an compensable rating for 
asbestosis being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  Bladder cancer was initially demonstrated many years 
after service, and the competent medical evidence fails to 
establish that it is related to service, to include exposure 
to Agent Orange therein.


CONCLUSION OF LAW

Bladder cancer was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a), 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In letters dated in March 2004 and July 2004, the RO informed 
the veteran of its duty to assist him in substantiating his 
claim under the VCAA, and the effect of this duty upon his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  As the Federal Circuit Court has stated, 
it is not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, 444 F3d at 1333.

Thus, Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  First, 
by letter dated in March 2006, the veteran was notified of 
the Dingess decision.  Additionally, since the claims for 
service connection are being denied, no disability ratings 
and no effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran.

Factual Background

Service medical records are negative for complaints or 
findings of bladder cancer.

Post-service medical records show that in November 2003 the 
veteran was seen in the emergency room for complains of pink 
colored urine.  He was found to have gross hematuria and was 
released and encouraged to follow up with his private doctor.  
In December 2003, after additional workup, the veteran was 
diagnosed with bladder cancer in December 2003, and 
subsequently underwent cystoscopic extraction of the bladder 
tumor.  Subsequent to surgery, the veteran was advised to 
undergo repeat resection in the area of the previous bladder 
tumor, in conjunction with random bladder biopsies.  

In a letter dated in January 2004, the veteran's private 
physician, Franklin A. Labadie, M.D., reported that a 
pathology report showed the veteran had low grade cancer of 
the bladder.  Dr. Labadie indicated that the veteran spent 
time in the military in Southeast Asia and was exposed to 
Agent Orange.  Dr. Labadie noted that "review of the 
literature reveals that the National Academy of Sciences and 
the Institute of Medicine has determined in 1996 that there 
was an association between urinary bladder cancer and 
exposure to Agent Orange in Vietnam veterans".  

In January 2006 the veteran testified at a videoconference 
hearing at the RO, before the undersigned Veterans Law Judge.  
He essentially testified that his bladder cancer was related 
to his exposure to Agent Orange in Vietnam, and pointed to 
the letter he submitted from his private physician, Dr. 
Labadie in support of his claim.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).

Where a veteran served 90 days or more during a period of war 
and cancer becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders:  
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  The foregoing diseases 
shall be service connected if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 
57,586-57,589 (1996).  

Recently, the Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions:  Hepatobiliary 
cancers, nasopharyngeal cancer, bone and joint cancer, breast 
cancer, cancers of the female reproductive system, urinary 
bladder cancer, renal cancer, testicular cancer, leukemia 
(other than CLL), abnormal sperm parameters and infertility, 
Parkinson's disease and parkinsonism, amyotrophic lateral 
sclerosis (ALS), chronic persistent peripheral neuropathy, 
lipid and lipoprotein disorders, gastrointestinal and 
digestive disease, immune system disorders, circulatory 
disorders, respiratory disorders (other than certain 
respiratory cancers), skin cancer, cognitive and 
neuropsychiatric effects, gastrointestinal tract tumors, 
brain tumors, light chain-associated (AL) amyloidosis, 
endometriosis, adverse effects on thyroid homeostasis, and 
any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

The main argument advanced by the veteran is that bladder 
cancer is due to his exposure to Agent Orange.  There is, 
however, no competent medical evidence that establishes that 
bladder cancer was present in service or within one year 
thereafter.  Rather, the evidence supporting the veteran's 
claim consists of information from the National Personnel 
Records Center verifying that he served in Vietnam.  In 
addition, private medical records confirm that the veteran 
was diagnosed with bladder cancer in 2003.  While the Board 
acknowledges the veteran's service in Vietnam and concedes he 
was exposed to Agent Orange therein, the fact remains that 
bladder cancer is not one of the diseases that has been 
associated with exposure to Agent Orange.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran had a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (see 
38 C.F.R. § 3.309(e)), but must also determine whether his 
disability was the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran did not meet the requirements of 38 C.F.R. § 
3.309 does not in and of itself preclude the appellant from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that the veteran's exposure 
to Agent Orange during service caused his bladder cancer.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  

In that regard, the veteran submitted a letter from a Dr. 
Labadie, who indicated that a review of the literature 
reveals that the National Academy of Sciences and the 
Institute of Medicine determined in 1996 that there was an 
association between urinary bladder cancer and exposure to 
Agent Orange in Vietnam veterans.  The Board finds, however, 
that this medical statement from Dr. Labadie provide a nexus 
between the veteran's bladder cancer and his exposure to 
Agent Orange.

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of VA entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in Vietnam 
and various diseases suspected to be associated with such 
exposure.  The NAS was to determine, to the extent possible, 
whether there was a statistical association between the 
suspect disease and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years for a ten-year period.  In the 
2002 report, the NAS concluded that the credible evidence 
against an association between herbicide exposure and urinary 
bladder cancer outweighs the credible evidence for such an 
association, and, as a result, VA determined that a positive 
association did not exist.  68 Fed. Reg. 27,637 (May 20, 
2003).  

The Board therefore finds that the NAS conclusion in the May 
2003 report, as cited above from the Federal Register, is of 
greater probative value than Dr. Labadie's letter dated in 
2004, which refers to the NAS's 1996 determinations.  And 
although the veteran has sincerely contended that his bladder 
cancer is related to Agent Orange exposure, there is nothing 
to suggest that the veteran is a medical expert, and, 
therefore, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
The Board finds that the January 2004 letter from Dr. Labadie 
is the only medical evidence of record addressing the issue 
of whether the veteran's bladder cancer is related to Agent 
Orange exposure in service.  Since there is no other medical 
evidence addressing this issue, and the veteran has not 
provided any other competent medical evidence of a connection 
between his bladder cancer and Agent Orange exposure, the 
Board finds that the fair preponderance of the evidence is 
against his claim.  In reaching a decision, the Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, 
but the evidence is not of such approximate balance as to 
warrant its application.  As the evidence preponderates 
against the claim for service connection for the veteran's 
bladder cancer, the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.  


ORDER

Service connection for bladder cancer, to include as due to 
exposure to Agent Orange, is denied.


REMAND

The veteran contends that his service-connected asbestosis is 
more disabling than shown by the current non-compensable 
rating assigned.  In support of his claim, he submitted three 
recent lay statements from his friends and a family member, 
all of which reported that the veteran was having increased 
problems with shortness of breath.  He has also indicated 
that the pulmonary function tests of record are inaccurate in 
that they do not accurately depict the disability picture due 
to his asbestosis.  

At the videoconference hearing in January 2006, the veteran 
reported that he did not have COPD (chronic obstructive 
pulmonary disease), but that he took COPD medications for his 
asbestosis.  He claimed that his lungs were hyperinflated due 
to his asbestosis and that this caused obstruction of his 
lungs.  He also indicated that he underwent a pulmonary 
function test in 2005 at St. Patrick's Hospital in Missoula, 
which he claimed showed FEV-1/FVC of 73 percent.  

In the Board's opinion, the medical evidence of record is 
inadequate for purposes of evaluating the severity of the 
veteran's asbestosis, and a remand is required by law.  See 
38 C.F.R. § 4.2 (2005).  Pursuant to VA's duty to assist the 
veteran, a VA examination with pulmonary function testing 
should be scheduled for the veteran.  The examiner should be 
asked to comment on the pulmonary function test and to 
explain whether that test accurately depicts the veteran's 
disability due to his service-connected asbestosis.  
38 U.S.C.A. § 5103A (d) (West 2002 & Supp.); 38 C.F.R. 
§ 3.159 (c)(4) (2005).  Additionally, an attempt should be 
made to obtain complete treatment records from St. Patrick's 
Hospital, to specifically include the pulmonary function 
testing that the veteran reportedly underwent in 2005.  
38 U.S.C.A. § 5103A (b),(c) (West 2002 & Supp.); 38 C.F.R. 
§ 3.159 (c)(1) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names, 
addresses, and dates of treatment, for any 
medical providers who may have treated him 
for asbestosis since the January 2006 
hearing.  After the veteran has signed the 
appropriate releases, those records that 
are not already in the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.

2.  With any assistance needed from the 
veteran, make an attempt to obtain 
complete treatment records from St. 
Patrick's Hospital in Missoula for the 
veteran, to specifically include any 
pulmonary function testing or evaluation 
conducted in 2005.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file. The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his asbestosis.  The examiner 
should review the claims folder, to 
include any additional evidence obtained 
as a result of the above requests.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  Clinical analysis of the 
veteran's asbestosis should include 
pulmonary function tests that contain the 
following findings:  a) FEV-1; b) FEV-
1/FVC; c) FEV-1/FVC; d) DLCO (SB); and e) 
maximum exercise capacity set forth in 
ml/kg/min oxygen consumption (with 
cardiorespiratory and/or respiratory 
limit).  The examiner should specifically 
indicate whether the veteran has cor 
pulmonale, pulmonary hypertension, and/or 
the necessity for oxygen therapy.  If DLCO 
testing is not possible, the examiner 
should set forth the reasons. The examiner 
should fully describe the nature and 
severity of the veteran's service 
connected disability, and include his/her 
opinion concerning any resultant 
functional limitations.  The examiner(s) 
should explain the rationale for all 
opinions given.  All findings should be 
made part of an examination report, a copy 
of which must be made part of the claims 
folder.  Negative findings should be 
reported. 

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last supplemental 
statement of the case.  The veteran and 
his representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


